Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Amendment to application 16/727,077 filed on 3/22/21. 
EXAMINER’S AMENDMENT
3.	The application has been amended as follows: 
Claim 9. Line 1, Delete “1” insert “2”. 
 REASONS FOR ALLOWANCE
4.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 2, Closest prior art(s) of record (see PTO-892) teaches A method, comprising: 
receiving, via a communications network from a plurality of network nodes of the communications network, a first set of data indicating a metric associated with a power grid, the communications network configured to provide a communication service to end devices at locations serviced by the power grid, wherein the plurality of network nodes use the power grid as a primary source of power; determining a normalized range for the metric associated with the power grid based at least in part on the first set of data; receiving, via the communications network from the plurality of network nodes of the communications network, a second set of data indicating the metric associated with the power grid; and generating a third set of data indicating a relationship between the second set of data and the normalized range for the metric.
However does not specifically teach and/or suggest identifying a fourth set of data comprising an ordering, for each of the plurality of network nodes, of a set of quantized values according to values determined from the second set of data corresponding to the each of the plurality of network nodes; 
It would have not been obvious to teach and/or suggest above mentioned limitation(s) at the time of filing alone and/or in combination with any other reference(s).

Regarding claim 13, Closet prior art(s) of record (see PTO-892) teaches A method comprising: receiving, via a communications network from a plurality of network nodes of the communications network, a first set of data indicating a metric associated with a power grid, the communications network configured to provide a communication service to end devices at locations serviced by the power grid, wherein the plurality of network nodes use the power grid as a primary source of power; determining a normalized range for the metric associated with the power grid based at least in part on the first set of data; receiving, via the communications network from the plurality of network nodes of the communications network, a second set of data indicating the metric associated with the power grid; and generating a third set of data indicating a relationship between the second set of data and the normalized range for the metric; 
However does not specifically teach and/or suggest receiving a request for the third set of data associated with a geographical region comprising a subset of the plurality of network nodes from a third party; determining the third set of data for the geographical region based at least in part on the second set of data for the subset of the plurality of network nodes; and communicating the third set of data for the geographical region to the third party. 
It would have not been obvious to teach and/or suggest above mentioned limitation(s) at the time of filing alone and/or in combination with any other reference(s).
.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANMAY K SHAH whose telephone number is (571)270-3624.  The examiner can normally be reached on Mon - Fri - 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TANMAY K SHAH/Primary Examiner, Art Unit 2632
TANMAY K. SHAH
Primary Examiner
Art Unit 2632